FLETCHER, Chief Judge
(concurring):
I can only associate myself with a formula that prescribes preventive detention or any lesser degree thereof where there are proper safeguards. I believe there are significant due process problems in predicting future criminal conduct. The problem is the difficulty in reaching the predictability factor with sufficient accuracy. A wrong guess that leads to unwarranted detention is an infringement of the citizen’s right to due process of law, in my view.
The safeguards necessary to implement the procedure expressed in Judge Perry’s opinion would of necessity have to be the same as those for a full scale trial, without a jury.
The proposition announced in Courtney v. Williams 1 M.J. 260 (1976), was recognized by Judge Cook in the majority order in Fletcher v. Commanding Officer, Misc. No. 76-103 (Feb. 18, 1977). I cannot reconcile the Judge’s decision in the order last noted and his separate opinion in this case.